Case: 20-1478    Document: 52    Page: 1    Filed: 01/27/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

  THE DIAMOND SAWBLADES MANUFACTURERS’
                COALITION,
               Plaintiff-Appellee

                            v.

                   UNITED STATES,
                   Defendant-Appellee

                            v.

                BOSUN TOOLS CO., LTD.,
                   Defendant-Appellant
                  ______________________

                        2020-1478
                  ______________________

    Appeal from the United States Court of International
 Trade in No. 1:17-cv-00167-CRK, Judge Claire R. Kelly.
                  ______________________

                Decided: January 27, 2021
                 ______________________

     MAUREEN E. THORSON, Wiley Rein, LLP, Washington,
 DC, argued for plaintiff-appellee. Also represented by
 STEPHANIE MANAKER BELL, TESSA V. CAPELOTO, LAURA EL-
 SABAAWI, CYNTHIA CRISTINA GALVEZ, DERICK HOLT, DANIEL
 B. PICKARD, ADAM MILAN TESLIK.

    JOHN JACOB TODOR, Commercial Litigation Branch,
Case: 20-1478    Document: 52      Page: 2    Filed: 01/27/2021




 2                      DIAMOND SAWBLADES    v. UNITED STATES



 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for defendant-appellee. Also repre-
 sented by JEFFREY B. CLARK, JEANNE DAVIDSON, FRANKLIN
 E. WHITE, JR.; PAUL KEITH, Office of the Chief Counsel for
 Trade Enforcement and Compliance, United States De-
 partment of Commerce, Washington, DC.

     GREGORY S. MENEGAZ, DeKieffer & Horgan, PLLC,
 Washington, DC, argued for defendant-appellant. Also
 represented by JAMES KEVIN HORGAN, ALEXANDRA H.
 SALZMAN.
                ______________________

     Before PROST, Chief Judge, CLEVENGER and TARANTO,
                       Circuit Judges.
 TARANTO, Circuit Judge.
     Since 2006, importation of diamond sawblades from
 the People’s Republic of China (PRC) has been governed by
 an antidumping duty order issued by the United States De-
 partment of Commerce under 19 U.S.C. § 1673. In 2016,
 Commerce launched an administrative review, under 19
 U.S.C. § 1675, of duties owed on subject merchandise sold
 to unaffiliated U.S. purchasers from November 1, 2014,
 through October 31, 2015. In that review, Commerce in-
 vestigated the dumping margin of Bosun Tools Co., Ltd.
 (Bosun), an exporter and producer of diamond sawblades
 from the PRC, that it sends directly to one of its two U.S.
 importer-affiliates for sale to unaffiliated U.S. purchasers.
 The second importer-affiliate imports diamond sawblades
 from a Bosun entity in Thailand (which are not covered by
 the antidumping duty order). The two importer-affiliates
 trade between themselves, so both end up selling PRC-
 originating and Thailand-originating sawblades.
    To determine the domestic-price component of the
 dumping margin calculation, Commerce had to identify
 which diamond sawblades sold by the Bosun importer-
Case: 20-1478     Document: 52     Page: 3    Filed: 01/27/2021




 DIAMOND SAWBLADES    v. UNITED STATES                       3



 affiliates to unaffiliated U.S. purchasers were from the
 PRC (not Thailand). Because Bosun’s affiliates (and Bo-
 sun’s overall database) did not record the country of origin
 on each sale to those purchasers, Bosun supplied country-
 of-origin information from three sources: (1) the particular
 product code (which was country-specific for some prod-
 ucts); (2) the unit price (which allowed origin identification
 for some products); and (3), for remaining products, an in-
 ference as to origin based on the premise that the importer-
 affiliates generally sold products in the order they received
 them (the first-in, first-out, or FIFO, inference).
      To calculate Bosun’s margin, Commerce used the infor-
 mation Bosun provided, finding it sufficiently verified. The
 domestic-industry Diamond Sawblades Manufacturers’
 Coalition challenged Commerce’s determination in the
 Court of International Trade, which remanded the matter
 to Commerce for further explanation. Diamond Sawblades
 Mfrs.’ Coalition v. United States, No. 17-00167, 2018 WL
 5281941 (Ct. Int’l Trade Oct. 23, 2018) (DSMC I). On re-
 mand, Commerce noted problems with some of Bosun’s in-
 formation—perhaps only with the small subset of products
 for which the FIFO-inference step was used for origin iden-
 tification—and concluded that it would use “the facts oth-
 erwise available” under 19 U.S.C. § 1677e(a), and indeed
 draw adverse inferences under § 1677e(b), as to the totality
 of the Bosun-sawblade sales during the period of review.
 The Trade Court affirmed Commerce’s determination. Di-
 amond Sawblade Mfrs.’ Coalition v. United States, 415 F.
 Supp. 3d 1365, 1369 (Ct. Int’l Trade 2019) (DSMC II).
     We now conclude that some of the bases on which Com-
 merce invoked § 1677e(a) are unsupported by substantial
 evidence, while some—which involve only a gap in reliable
 information—are adequately supported. We also conclude,
 however, that, in light of the limited bases for applying
 § 1677e(a), Commerce may have applied that subsection—
 and hence § 1677e(b), which applies only where subsection
 (a) applies—too broadly by disregarding all of Bosun’s
Case: 20-1478     Document: 52      Page: 4     Filed: 01/27/2021




 4                       DIAMOND SAWBLADES     v. UNITED STATES



 country-of-origin information. It appears that the errors
 Commerce identified in Bosun’s information are limited in
 their reliability-undermining effect to a defined subset of
 sold sawblades (the subset of sawblades whose origin Bo-
 sun identified only through the FIFO-inference step). If
 the unreliable information is confined to some or all saw-
 blades within such a defined subset, then there is no sub-
 stantial evidence to support Commerce’s determination
 that all of the Bosun-supplied origin information was un-
 reliable, and Commerce articulated no supported basis for
 disregarding the reliable portion of the origin information
 Bosun supplied. We remand for further proceedings to de-
 termine the extent to which unreliability is so confined,
 and the consequence for Bosun’s dumping margin. We
 leave to the Trade Court the decision whether a further re-
 mand to Commerce is needed.
                                I
                                A
      Under 19 U.S.C. § 1673, Commerce must determine
 whether merchandise at issue is being sold or is likely to
 be sold in the United States ‘‘at less than fair value,’’ which
 the statute identifies as ‘‘dumping,’’ id. § 1677(34). To
 make that determination, Commerce must assess the dif-
 ference between the ‘‘normal value’’ of the goods at issue
 (reflecting the home-market value) and the ‘‘export price or
 constructed export price’’ of those goods (reflecting the
 price at which they are sold into the United States). See
 id. § 1677b(a) (stating that the determination of the exist-
 ence of sales ‘‘at less than fair value’’ is to be based on a
 comparison of ‘‘the export price or constructed export price
 and normal value’’); see also id. § 1677a (addressing ‘‘export
 price’’ and ‘‘constructed export price’’); id. § 1677b (address-
 ing ‘‘normal value’’). That difference is the ‘‘dumping mar-
 gin.’’ Id. § 1677(35)(A) (defining ‘‘dumping margin’’). If
 Commerce finds dumping, and the International Trade
 Commission makes specified findings about injury to
Case: 20-1478     Document: 52      Page: 5     Filed: 01/27/2021




 DIAMOND SAWBLADES     v. UNITED STATES                        5



 domestic industries, Commerce is to issue an antidumping
 duty order that imposes duties to offset the dumping. Id.
 § 1673.
      Thereafter, Commerce typically conducts annual re-
 views to determine the antidumping duty margin for a
 given 12-month period for relevant exporters. Id. § 1675.
 In particular, § 1675(a)(1)(B) states that “[a]t least once
 during each 12-month period beginning on the anniversary
 of the date of publication[,] . . . [Commerce], if a request for
 such a review has been received and after publication of
 notice of such review in the Federal Register, shall . . . re-
 view, and determine (in accordance with paragraph (2)),
 the amount of any antidumping duty,” and, under subsec-
 tion (a)(2), “(i) the normal value and export price (or con-
 structed export price) of each entry of the subject
 merchandise, and (ii) the dumping margin for each such
 entry.” Commerce then “shall determine the individual
 weighted average dumping margin for each known ex-
 porter and producer of the subject merchandise,” id.
 § 1677f–1(c)(1), and may elect to rely on “a sample of ex-
 porters, producers, or types of products that is statistically
 valid based on the information available” or “exporters and
 producers accounting for the largest volume of the subject
 merchandise” if “it is not practicable to make individual
 [determinations] because of the large number of exporters
 or producers involved in the investigation or review,” id.
 § 1677f–1(c)(2).
     In the administrative-review context, Commerce’s use
 of the collected information is guided in part by 19 U.S.C.
 § 1677e. Subsection (a) states:
     If—
        (1) necessary information is not available on the
        record, or
        (2) an interested party or any other person—
Case: 20-1478      Document: 52    Page: 6    Filed: 01/27/2021




 6                      DIAMOND SAWBLADES    v. UNITED STATES



       (A) withholds information that has been re-
       quested by the administering authority or the
       Commission under this subtitle,
       (B) fails to provide such information by the dead-
       lines for submission of the information or in the
       form and manner requested, subject to subsec-
       tions (c)(1) and (e) of section 1677m of this title,
       (C) significantly impedes a proceeding under
       this subtitle, or
       (D) provides such information but the infor-
       mation cannot be verified as provided in section
       1677m(i) of this title,
     [Commerce] shall, subject to section 1677m(d) of
     this title, use the facts otherwise available in
     reaching the applicable determination under this
     subtitle.
 Id. § 1677e(a). Where subsection (a) applies, subsection (b)
 adds that if an additional condition is also met, Commerce
 “may” draw inferences adverse to an interested party “in
 selecting from among the facts otherwise available” whose
 use subsection (a) authorizes:
     If [Commerce] finds that an interested party has
     failed to cooperate by not acting to the best of its
     ability to comply with a request for information
     from [Commerce], [Commerce], in reaching the ap-
     plicable determination under this subtitle, may use
     an inference that is adverse to the interests of that
     party in selecting from among the facts otherwise
     available[.]
 Id. § 1677e(b).
     Section 1677e(a) refers to four portions of 19 U.S.C.
 § 1677m. Two of those are referred to in § 1677e(a)(2)(B).
 One is § 1677m(c)(1), which says that, in certain circum-
 stances, Commerce must consider an interested party’s
Case: 20-1478     Document: 52      Page: 7    Filed: 01/27/2021




 DIAMOND SAWBLADES    v. UNITED STATES                        7



 inability to submit requested information “in the requested
 form and manner” and may modify the requirements to
 avoid an unreasonable burden on the party. The other is
 § 1677m(e), which provides that, in a § 1675 review (among
 other proceedings), Commerce “shall not decline to con-
 sider” party-submitted information needed for Commerce’s
 determination, even though the submission does not meet
 all Commerce-established requirements, if certain condi-
 tions keyed to reliability are nevertheless met. 1
     The third subsection of § 1677m to which § 1677e(a) re-
 fers (in § 1677e(a)(2)(D)) is § 1677m(i). That subsection
 states that verification of information is required in an ad-
 ministrative review like this one if, first, certain interested
 parties timely request verification and, second, either there
 was no verification in the previous two administrative re-
 views or there is good cause for a new verification. Id.
 § 1677m(i). The final subsection of § 1677m to which



     1     “In reaching a determination under section . . .
 1675 of this title [Commerce] shall not decline to consider
 information that is submitted by an interested party and is
 necessary to the determination but does not meet all the
 applicable requirements established by [Commerce], if—
      (1) the information is submitted by the deadline estab-
    lished for its submission,
      (2) the information can be verified,
      (3) the information is not so incomplete that it cannot
    serve as a reliable basis for reaching the applicable de-
    termination,
      (4) the interested party has demonstrated that it acted
    to the best of its ability in providing the information and
    meeting the requirements established by the adminis-
    tering authority or the Commission with respect to the
    information, and
      (5) the information can be used without undue difficul-
    ties.” Id. § 1677m(e).
Case: 20-1478     Document: 52      Page: 8    Filed: 01/27/2021




 8                       DIAMOND SAWBLADES    v. UNITED STATES



 § 1677e(a) refers is § 1677m(d), referred to in § 1677e(a)’s
 concluding clause—Commerce “shall, subject to section
 1677m(d) of this title, use the facts otherwise available . . .
 .” Subsection 1677m(d) provides, first, that if a response to
 an information request “does not comply with the request,”
 Commerce “shall, to the extent practicable, provide . . . an
 opportunity to remedy or explain the deficiency in light of
 the time limits” set for the proceeding and, second, that if
 a further submission made in response to the deficiency is
 untimely or Commerce “finds that such response is not sat-
 isfactory,” Commerce “may, subject to subsection (e)
 [quoted supra], disregard all or part of the original and sub-
 sequent responses.” Id. § 1677m(d). 2
     Interested parties, including foreign producers or ex-
 porters of subject merchandise, importers of such merchan-
 dise, and specified domestic trade associations, are allowed
 to participate in administrative reviews. See 19 U.S.C.
 § 1677(9)(A), (E); 19 C.F.R. § 351.309(c). An interested



     2    “If [Commerce] determines that a response to a re-
 quest for information under this subtitle does not comply
 with the request, [Commerce] shall promptly inform the
 person submitting the response of the nature of the defi-
 ciency and shall, to the extent practicable, provide that per-
 son with an opportunity to remedy or explain the deficiency
 in light of the time limits established for the completion of
 investigations or reviews under this subtitle. If that person
 submits further information in response to such deficiency
 and either—
      (1) [Commerce] finds that such response is not satis-
           factory, or
      (2) such response is not submitted within the applica-
           ble time limits,
 then [Commerce] may, subject to subsection (e), disregard
 all or part of the original and subsequent responses.” Id.
 § 1677m(d).
Case: 20-1478    Document: 52     Page: 9    Filed: 01/27/2021




 DIAMOND SAWBLADES   v. UNITED STATES                      9



 party that was a party before Commerce may file an action
 in the Trade Court under 19 U.S.C. § 1516a to challenge
 Commerce’s final determination in an administrative re-
 view. 28 U.S.C. § 2631(c); id. § 1581(c).
                              B
      Commerce issued an antidumping duty order in 2006
 covering “diamond sawblades and parts thereof” (hereafter
 “sawblades”) from the PRC. Final Determination of Sales
 at Less Than Fair Value and Final Partial Affirmative De-
 termination of Critical Circumstances: Diamond Saw-
 blades and Parts Thereof from the People’s Republic of
 China, 71 Fed. Reg. 29,303 (May 22, 2006). Commerce
 thereafter conducted annual administrative reviews under
 19 U.S.C. § 1675. This case involves the sixth such review,
 initiated on January 7, 2016. Initiation of Antidumping
 and Countervailing Duty Admin. Revs., 81 Fed. Reg. 736
 (Jan. 7, 2016).
                              1
      Commerce initially selected Jiangsu Fengtai Diamond
 Tool Manufacture Co., Ltd. (Jiangsu), the largest exporter
 of sawblades from the PRC, along with a second firm, for
 individual investigation, but on April 27, 2016, Commerce,
 while retaining Jiangsu for investigation, dropped the ini-
 tially selected second firm and substituted Bosun—which
 was the third largest sawblades exporter listed on the ini-
 tiation notice and which had been selected for individual
 investigation in three earlier annual reviews. J.A. 56–57.
 Bosun responded to Section A of Commerce’s antidumping
 questionnaire on May 25, 2016, and Sections C and D on
 July 1, 2016. Bosun’s responses included aggregate data
 about the quantity and value of its U.S. sales. J.A. 785–93.
 Bosun explained that it imported sawblades both from the
 PRC and from Thailand through its U.S.-based affiliated
 importers; specifically, Bosun Tools, Inc. (Bosun USA) im-
 ported only from the PRC; Pioneer Tools, Inc. (Pioneer) im-
 ported only from Thailand. J.A. 732. Bosun’s responses
Case: 20-1478    Document: 52      Page: 10    Filed: 01/27/2021




 10                     DIAMOND SAWBLADES     v. UNITED STATES



 also noted that its two importer-affiliates sold sawblades
 between themselves before selling to unaffiliated U.S. cus-
 tomers, thus intermixing the PRC and Thailand sawblades
 in the affiliates’ hands. J.A. 732. It is undisputed that Bo-
 sun’s U.S.-sales database, which operated as an omnibus
 repository for both importers’ sales records, did not record
 the intra-family sales and did not record the country of
 origin of sawblades at the time they were sold by the im-
 porter-affiliates to unaffiliated U.S. customers (the sales
 that matter for the annual review). J.A. 732–33, 2886. Bo-
 sun accepts that its importer-affiliates did not record the
 country of origin, on invoices or otherwise, at the time of
 sale of sawblades to unaffiliated U.S. customers. See
 DSMC I, 2018 WL 5281941, at *2. Bosun told Commerce
 that it had derived the origin of sawblades sales by using a
 multistep method: The product codes for the sawblades of-
 ten distinguished the country of origin; the unit prices of
 sales did so for some of the sawblades whose origin was not
 identified in the first step; and a premise that the importer-
 affiliates sold on a “first-purchase first-sale” basis allowed
 an inference as to origin for remaining sales, using the
 sales dates along with the dates of the affiliates’ receipt of
 sawblades. J.A. 733–34.
     On August 3, 2016, Commerce issued a first supple-
 mental questionnaire asking Bosun to describe how Pio-
 neer “segregated subject merchandise [i.e., sawblades from
 the PRC] from diamond sawblades that it purchased from
 Thailand.” J.A. 1141; J.A. 2967 n.82. Bosun responded on
 September 7, 2016, explaining that Pioneer purchased
 sawblades only from Bosun’s Thai affiliate and from Bosun
 USA, so the subject merchandise in Pioneer’s sales records
 would be only those products purchased from Bosun USA.
 J.A. 1155. Bosun also elaborated on its earlier explanation
 of the method by which it had segregated the subject mer-
 chandise, i.e., identified the PRC-origin sawblades. First,
 Bosun identified models of sawblades by identifying unique
 “product codes” assigned to each affiliate; if those codes
Case: 20-1478    Document: 52      Page: 11    Filed: 01/27/2021




 DIAMOND SAWBLADES    v. UNITED STATES                      11



 were not affiliated with Bosun USA, the sale was not of
 subject merchandise. J.A. 1141–42, 1154–56. Second, Bo-
 sun compared the unit purchase price of sawblades whose
 origin had not been identified based on the product code to
 the unit purchase price of sawblades whose origin had been
 so identified. Id. Third, for sawblade sales by affiliates to
 unaffiliated customers for which the first two steps did not
 identify the country of origin, Bosun applied what the par-
 ties now call a FIFO inference, based on the assumption
 that Bosun’s U.S. affiliates sold their oldest inventory first
 (and knew the dates of sales and arrivals of inventory). Id.
     Commerce issued a second supplemental questionnaire
 on October 17, 2016, asking that Bosun “provide a key to
 the product codes of Bosun’s subject merchandise” and “ex-
 plain how you identified these products as produced in
 China and exported from China, produced in Thailand and
 exported from Thailand, or produced in China and exported
 through Thailand.” J.A. 2139–40; J.A. 2968 n.84. Bosun
 timely responded to the second supplemental question-
 naire on November 10, 2016, illustrating the already-de-
 scribed process as applied to certain “sales trace[s]”—
 seemingly the sequence of documents in Bosun’s sales da-
 tabase that culminated in the invoice to an unaffiliated
 U.S. customer. J.A. 2140–42.
     Commerce published its preliminary results on Decem-
 ber 9, 2016. See Diamond Sawblades and Parts Thereof
 From the People’s Republic of China: Preliminary Results
 of Antidumping Duty Admin. Rev.; 2014–2015, 81 Fed.
 Reg. 89,045 (Dec. 9, 2016). On January 17, 2017, Diamond
 Sawblades requested, as an interested party under 19
 C.F.R. § 351.309(c), that Commerce invoke 19 U.S.C.
 § 1677e(a) and (b) to use adverse inferences in calculating
 Bosun’s export prices (and hence dumping margin). J.A.
 2578–87. Diamond Sawblades argued, in particular, that
 Bosun’s information about country of origin was defective
 and that Bosun did not cooperate to the best of its ability
 because it and its importer-affiliates did not record the
Case: 20-1478    Document: 52      Page: 12     Filed: 01/27/2021




 12                      DIAMOND SAWBLADES    v. UNITED STATES



 country of origin for each individual sale to an unaffiliated
 U.S. customer (or therefore have such records to provide to
 Commerce). J.A. 2579–87.
     Commerce issued a letter on April 28, 2017, informing
 Bosun that it would verify Bosun’s questionnaire re-
 sponses, and asking Bosun to provide a number of “sales-
 trace package[s]” for sales that Commerce identified. J.A.
 2612, 2619. On May 27, 2017, Commerce issued its verifi-
 cation report (2017 Verification Report), which explained
 that the analysts “recreated [Bosun’s] segregation between
 Chinese and Thai origin products” and “found no discrep-
 ancies” in the first two steps of Bosun’s method. J.A. 2891–
 92. The 2017 Verification Report also stated that one of the
 identified sales traces reported a lower quantity of PRC-
 originating products than had actually occurred, J.A.
 2892–93, a discrepancy that was “a result of the FIFO
 methodology Bosun used to identify the country of origin,”
 J.A. 2892. The report stated, however, that “[o]ther than
 the on-site selected sales trace 6, [the analysts] did not find
 discrepancies in the sales traces that [they] reviewed for
 sales identification methodology.” J.A. 2893.
                               2
     Commerce issued its final Issues and Decision Memo-
 randum on June 6, 2017, recommending that Commerce
 use Bosun’s verified data to calculate the proper antidump-
 ing duty margin. J.A. 2942, 2966. Commerce published its
 final results based on that conclusion (Final Determina-
 tion) on June 12, 2017. Diamond Sawblades and Parts
 Thereof From the People’s Republic of China: Final Results
 of Antidumping Duty Admin. Rev.; 2014–2015, 82 Fed.
 Reg. 26,912 (June 12, 2017). In the memorandum, Com-
 merce explained that it would not apply “the facts other-
 wise available” under 19 U.S.C. § 1677e(a) or, therefore,
 draw adverse inferences in selecting from such facts under
 § 1677e(b). J.A. 2967–70.
Case: 20-1478    Document: 52     Page: 13    Filed: 01/27/2021




 DIAMOND SAWBLADES    v. UNITED STATES                     13



      Diamond Sawblades challenged Commerce’s determi-
 nation before the Trade Court on June 27, 2017, alleging
 that Commerce should have applied 19 U.S.C. § 1677e(a)
 and (b) in calculating Bosun’s dumping margin. The Trade
 Court decided that a remand was warranted on this issue.
 Quoting Peer Bearing Co.-Changshan v. United States, 766
 F.3d 1396, 1400 (Fed. Cir. 2014), and Nippon Steel Corp. v.
 United States, 337 F.3d 1373, 1382 (Fed. Cir. 2003), the
 Trade Court concluded that it was unclear if Commerce
 sufficiently considered precedent to the effect that “the
 ‘best of its ability’ standard ‘requires the respondent to do
 the maximum it is able to do,’ inclusive of ‘maintain[ing]
 full and complete records’ of relevant data.” DSMC I, 2018
 WL 5281941, at *4 (alteration in original); see also id. at
 *4–7. The Trade Court considered both of the “best of its
 ability” statutory provisions quoted above: § 1677m(e)’s cri-
 terion for using information that does not meet all Com-
 merce requirements (the interested party “acted to the best
 of its ability in providing the information and meeting
 [Commerce’s] requirements”), which plays a role in
 § 1677e(a)(2)(B) and (indirectly) in the last clause of
 § 1677e(a); and § 1677e(b)’s precondition to using an ad-
 verse inference (“an interested party has failed to cooperate
 by not acting to the best of its ability to comply with a re-
 quest for information from” Commerce). DSMC I, 2018 WL
 5281941, at *4–8. The Trade Court also noted that Com-
 merce, during verification, had identified errors in Bosun’s
 information regarding some of the sales for which the FIFO
 step was used to infer origin; and the court concluded that
 Commerce had not sufficiently explained its determination
 that the errors were isolated enough not to warrant use of
 an adverse inference under § 1677e(b). Id. at *7–8. The
 Trade Court remanded for further explanation. Id. at *8.
                              3
     Commerce issued a Final Remand Redetermination on
 April 17, 2019. This time, Commerce found § 1677e appli-
 cable, disregarded all of Bosun’s information about the
Case: 20-1478     Document: 52      Page: 14     Filed: 01/27/2021




 14                      DIAMOND SAWBLADES     v. UNITED STATES



 country of origin for all of its importer-affiliates’ sales dur-
 ing the period of review, and assigned Bosun an antidump-
 ing dumping margin of 82.05%. J.A. 3048–51, 3062–63.
 That figure was the margin Commerce assigned to
 Jiangsu, the other individually investigated exporter;
 Jiangsu’s margin was itself based on adverse inferences
 under § 1677e(b). J.A. 3062 (citing J.A. 2945–54).
      As to the premises of its new conclusion: Commerce
 reasoned that it would “resort to the facts otherwise avail-
 able” under § 1677e(a) because four of the statutorily spec-
 ified conditions for doing so were met here. J.A. 3046
 (relying on § 1677e(a)(1), (a)(2)(B)–(D)). Commerce noted
 that it had identified certain errors in Bosun’s information
 during verification, referring specifically (perhaps only—
 this is unclear) to sales for which “the FIFO methodology”
 was used. J.A. 3049 & n.37. Commerce disregarded all of
 Bosun’s information about origin for the entirety of the im-
 porter-affiliates’ sales, even the sales for which Bosun iden-
 tified origin based on product type or unit price. J.A. 3049.
 It stated that “Bosun had the ability to maintain [country-
 of-origin] records” at the point of sale to unaffiliated U.S.
 purchasers, “but failed to do so,” and that “Bosun is famil-
 iar with Commerce’s antidumping duty proceedings and
 should have understood the importance of maintaining ad-
 equate country of origin information.” J.A. 3047. On that
 basis, Commerce declared Bosun’s information in its en-
 tirety “‘not satisfactory,’” leaving Commerce with “no reli-
 able information on the country of origin of Bosun’s sales.”
 J.A. 3049 (quoting § 1677m(d)). Finally, having decided to
 disregard all of Bosun’s origin information, Commerce con-
 cluded that, in selecting from the information otherwise
 available, it should use an adverse inference under
 § 1677e(b) because Bosun flunked the “best of its ability”
 standard of that subsection when it failed to maintain
 point-of-sale records. J.A. 3048–49, 3058–59, 3062. For
 that reason, Commerce used the § 1677e(b)-based Jiangsu
Case: 20-1478    Document: 52       Page: 15   Filed: 01/27/2021




 DIAMOND SAWBLADES    v. UNITED STATES                      15



 margin for Bosun (applying that margin to the imports cov-
 ered by the administrative review). J.A. 3050, 3062–63.
      Bosun challenged Commerce’s remand redetermina-
 tion at the Trade Court. One of Bosun’s arguments was
 that the errors identified during the verification stage all
 fell into a circumscribed subset of the affiliates’ sales dur-
 ing the period of review, representing less than 2.5% of the
 total volume of such sales (by unit, not value). J.A. 3075–
 76. The Trade Court affirmed the Final Remand Redeter-
 mination, concluding that the failure to make a record of
 origin at the point of sale by the importer-affiliates, to-
 gether with the errors identified by Commerce during ver-
 ification, supported Commerce’s invocation of both
 § 1677e(a) and § 1677e(b). DSMC II, 415 F. Supp. 3d at
 1370–73.
     The Trade Court entered a final judgment on December
 16, 2019. Bosun timely appealed. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(5).
                               II
                               A
     Bosun challenges the Trade Court’s decision in
 DSMC I insofar as it remanded the matter to Commerce
 for additional explanation. We reject this challenge.
     “We review decisions of the Court of International
 Trade that remand decisions of the Commission for further
 explanation (based on an inability to evaluate on the basis
 of the record before the court) with the more deferential
 abuse-of-discretion standard.” Diamond Sawblades Mfrs.’
 Coalition v. United States, 612 F.3d 1348, 1356 (Fed. Cir.
 2010). “In reviewing the trial court’s discretion, this court
 examines its reasons for remand for any legal error.” Id. at
 1359 (internal quotation marks omitted). Remands are
 common, and they serve an important function—to ensure
 the adequacy of agency explanation that is crucial to judi-
 cial review, including review of whether substantial
Case: 20-1478    Document: 52      Page: 16    Filed: 01/27/2021




 16                     DIAMOND SAWBLADES     v. UNITED STATES



 evidence exists for the premises of Commerce’s exercise of
 discretion. See, e.g., CP Kelco US, Inc. v. United States, 949
 F.3d 1348, 1355 (Fed. Cir. 2020) (four remands by Trade
 Court for further explanation); Mid Continent Steel & Wire,
 Inc. v. United States, 941 F.3d 530, 537–38 (Fed. Cir. 2019).
 We see no abuse of discretion in the remand in the present
 matter.
      The Trade Court in DSMC I expressed reasonable un-
 certainty about whether Commerce had properly consid-
 ered the two “best of its ability” standards regarding a
 person’s supply of information—the one in 19 U.S.C.
 § 1677e(b); and the one in 19 U.S.C. § 1677m(e) (a subsec-
 tion referred to directly in § 1677e(a)(2)(B) and indirectly
 through the concluding phrase of § 1677e(a)’s reference to
 § 1677m(d), which refers to § 1677m(e)). For purposes of
 assessing the DSMC I remand, Bosun has shown no mate-
 rial legal error in the Trade Court’s view of this court’s
 precedents, which explain, while focusing on § 1677e(b),
 that the “best of [a person’s] ability,” in proper circum-
 stances, may be tested by reference to the person’s pre-
 questionnaire recordkeeping. See Peer Bearing, 766 F.3d
 at 1400; Nippon Steel, 337 F.3d at 1382. Nor has Bosun
 shown an abuse of discretion on the particular facts. Spe-
 cifically, we see no abuse of discretion in the Trade Court
 decision to remand for a fuller explanation from Commerce
 of its initial judgment that the standards did not apply,
 even in part, to Bosun’s recordkeeping, given that country
 of origin was not recorded at the point of sale to the first
 unaffiliated U.S. purchaser.
     The Trade Court also reasonably sought additional ex-
 planation from Commerce about the ramifications of the
 errors Commerce identified in verifying Bosun’s submis-
 sions. Noting Commerce’s examination of four sales traces,
 the court stated: “Given the maximum sample size of four
 sales traces, Commerce’s conclusion that the error [in Bo-
 sun’s FIFO methodology] was ‘isolated’ and did not affect
 other sales is not sufficiently explained.” DSMC I, 2018
Case: 20-1478    Document: 52      Page: 17    Filed: 01/27/2021




 DIAMOND SAWBLADES    v. UNITED STATES                      17



 WL 5281941, at *7. The Trade Court suggested that the
 errors all involved sales whose origin Bosun had used the
 FIFO step to identify, but that fact left a question about
 why Commerce had not applied § 1677e to any of the Bosun
 sales, not even the full subset of sales for which Bosun had
 relied on the FIFO step. The Trade Court reasonably con-
 cluded: “[E]ven if the FIFO step was applied only in the last
 resort, Commerce has yet to explain its conclusion that the
 error discovered at verification was not replicated in other
 sales, which were not reviewed at verification, to which the
 FIFO step applied.” Id. at *8.
     In short, the Trade Court’s DSMC I remand to Com-
 merce for further explanation was not an abuse of discre-
 tion.
                               B
     Bosun also challenges the Trade Court’s affirmance, in
 DSMC II, of Commerce’s Remand Redetermination. We
 agree in part with this challenge.
      On this appeal from the Trade Court, we carefully con-
 sider that court’s informed opinion, US Magnesium LLC v.
 United States, 839 F.3d 1023, 1027 (Fed. Cir. 2016) (citing
 Diamond Sawblades, 612 F.3d at 1356), but we must apply
 the same standard of review in considering the challenges
 to Commerce’s actions as the standard that was applicable
 in the Trade Court, Apex Exports v. United States, 777 F.3d
 1373, 1377 (Fed. Cir. 2015). For a final determination un-
 der 19 U.S.C. § 1675, we consider whether Commerce’s de-
 cision is “unsupported by substantial evidence on the
 record, or otherwise not in accordance with law.” 19 U.S.C.
 § 1516a(b)(1)(B)(i); see Ta Chen Stainless Steel Pipe, Inc. v.
 United States, 298 F.3d 1330, 1335 (Fed. Cir. 2002). We
 generally decide legal issues de novo, CP Kelco US, 949
 F.3d at 1356; and here, there is no invocation of deference
 under Chevron U.S.A., Inc. v. National Resources Defense
 Council, Inc., 467 U.S. 837 (1984), and no legal issue we
 decide for which such deference would make a difference.
Case: 20-1478    Document: 52      Page: 18    Filed: 01/27/2021




 18                     DIAMOND SAWBLADES     v. UNITED STATES



 We review factual determinations, including determina-
 tions of facts relevant to application of 19 U.S.C. § 1677e(a)
 and (b), for substantial-evidence support, which is “such
 relevant evidence as a reasonable mind might accept as ad-
 equate to support a conclusion,” considering “the record as
 a whole, including evidence that supports as well as evi-
 dence that ‘fairly detracts from the substantiality of the ev-
 idence.’” Nippon Steel, 337 F.3d at 1379; see also Universal
 Camera Corp. v. NLRB, 340 U.S. 474, 487–88 (1951); Con-
 sol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938); In re
 Gartside, 203 F.3d 1305, 1312 (Fed. Cir. 2000).
     Bosun challenges Commerce’s choice to disregard the
 entirety of its origin information, and to turn to “the facts
 otherwise available” for all of the period-of-review U.S.
 sales, as an application of § 1677e(a) not supported by sub-
 stantial evidence. Bosun Opening Br. at 24–26, 42–46. We
 agree with Bosun’s challenge in part. We address the pre-
 conditions to use of “the facts otherwise available” and then
 the premise for Commerce’s decision to disregard all of Bo-
 sun’s origin information as unreliable.
                               1
     Under 19 U.S.C. § 1677e(a), Commerce “shall” resort to
 “the facts otherwise available” (subject to § 1677m(d))
 when any of five preconditions are met. The first precon-
 dition, stated by itself in paragraph (1), is not tied to the
 conduct of any interested party or other person: it is simply
 that “necessary information is not available on the record.”
 Id. § 1677e(a)(1). The other four preconditions, stated in
 paragraph (2), are tied to the conduct of “an interested
 party or any other person”: Each specifies conduct of a per-
 son that triggers the directive to Commerce to “use the
 facts otherwise available.” Id. § 1677e(a)(2)(A)–(D). In its
 Remand Redetermination in this matter, Commerce in-
 voked four of the five preconditions for such use. J.A. 3046.
 We find substantial-evidence support as to two of them.
Case: 20-1478    Document: 52      Page: 19     Filed: 01/27/2021




 DIAMOND SAWBLADES    v. UNITED STATES                       19



     The one that Commerce did not rely on is
 § 1677e(a)(2)(A), which requires that a person have
 “withh[e]ld[] information that has been requested” by Com-
 merce. 19 U.S.C. § 1677e(a)(2)(A). Commerce did not find
 that Bosun withheld requested information.
     Commerce found that § 1677e(a)(2)(C) applies. That
 provision applies here only if Bosun “significantly im-
 pede[d] the proceeding.” Id. § 1677e(a)(2)(C). Although
 Commerce so found, that finding is not supported by sub-
 stantial evidence. Commerce has not identified a withhold-
 ing or misrepresentation of information that lengthened or
 otherwise impeded the proceeding. Cf. Ad Hoc Shrimp
 Trade Action Comm. v. United States, 802 F.3d 1339, 1355
 (Fed. Cir. 2015). Indeed, Commerce has not identified any
 additional effort it had to expend because of Bosun’s report-
 ing method that it would not have expended if point-of-
 sales records had been kept. For example, Commerce did
 not find, and the record supplies no basis for finding, that
 Commerce would have accepted such records without veri-
 fication under 19 U.S.C. § 1677m(i) or with a less burden-
 some verification effort than the one Commerce actually
 expended.
      Commerce also found that § 1677e(a)(2)(B) applies
 here. For that provision to apply, the record must support
 a finding that Bosun “fail[ed] to provide [necessary] infor-
 mation by the deadlines for submission of the information
 or in the form and manner requested, subject to subsec-
 tions (c)(1) and (e) of section 1677m of this title.” 19 U.S.C.
 § 1677e(a)(2)(B). But the record does not contain substan-
 tial evidence to support such a finding.
     Commerce did not find that Bosun missed a deadline
 in providing requested information. Cf. Dongtai Peak
 Honey Indus. Co. v. United States, 777 F.3d 1343, 1355–56
 (Fed. Cir. 2015). Commerce did find that Bosun failed to
 provide information “in the form and manner requested,”
Case: 20-1478    Document: 52      Page: 20    Filed: 01/27/2021




 20                     DIAMOND SAWBLADES     v. UNITED STATES



 but that finding is not supported by substantial evidence. 3
 Commerce has not identified any language in its requests
 to Bosun that specified a particular form or manner of the
 country-of-origin information Bosun should submit. See
 generally J.A. 732, 1140–41, 2140. Commerce’s initial
 questionnaire asked that Bosun provide “a chart for report-
 ing the sales quantity and value,” which Bosun provided.
 J.A. 65, 84–85. Commerce asked in questionnaire Section
 C that Bosun “prepare a separate computer data file con-
 taining each sale made during the [period of review],”
 which Bosun provided. J.A. 735, 784–91. The 2017 Verifi-
 cation Report addressing Bosun’s information similarly
 recognized that Bosun provided the pre-selected “sales
 trace packages” Commerce requested, J.A. 2889, and also
 provided Microsoft Excel spreadsheets (i.e., a “computer
 data file,” as requested) that assisted Commerce’s inquiry,
 J.A. 2890. Although the Trade Court spoke of Commerce
 having requested “direct” origin information, DSMC II, 415
 F. Supp. 3d at 1371, Commerce has supplied no evidentiary
 support for that characterization.
      For those reasons, essential requirements for applica-
 bility of § 1677e(a)(2)(B) are not met here. It is immaterial,
 in this circumstance, whether the “subject to subsections
 (c)(1) and (e) of section 1677m” phrase is met. That phrase
 merely obliges Commerce to consider excusing deadline or
 form-or-manner violations in certain situations. It has no
 application when there is no evidence-supported deadline
 or form-or-manner violation in the first place, as here.
     Commerce found applicable two other triggers for the
 use of the facts otherwise available under § 1677e(a). It


      3  Contrary to a contention made by Diamond Saw-
 blades, but not by Commerce, we think that Bosun suffi-
 ciently challenged the applicability of § 1677e(a)(2)(B) in
 the Trade Court when it argued that the information it pro-
 vided complied with Commerce’s requests.
Case: 20-1478    Document: 52      Page: 21     Filed: 01/27/2021




 DIAMOND SAWBLADES    v. UNITED STATES                       21



 found that “necessary information is not available on the
 record,” 19 U.S.C. § 1677e(a)(1), and, referring to infor-
 mation requested by Commerce, that Bosun “provide[d]
 such information but the information cannot be verified,”
 id. § 1677e(a)(2)(D). Substantial evidence supports the
 finding as to the second and, a fortiori, as to the first. Dur-
 ing verification Commerce found problems in several of Bo-
 sun’s origin identifications; and putting to one side the
 important question of how much of Bosun’s overall origin
 information those problems render unreliable, we think it
 clear that Commerce could reasonably find the problems
 sufficient to deem unreliable at least a portion of Bosun’s
 information, i.e., the portion resorting to the FIFO step for
 identifying the origin of particular U.S. sales. See J.A.
 3049, 3061; see also DSMC II, 415 F. Supp. 3d at 1371. As
 to those sales, the evidence supports a finding that the in-
 formation submitted could not be adequately verified and
 that, as a result, origin information about those sales was
 missing. Commerce therefore properly found § 1677e(a) to
 apply in this matter.
                               2
     Having permissibly concluded that there were (limited)
 bases for applying the command to use “the facts otherwise
 available” under § 1677e(a), Commerce had to determine,
 under the “otherwise” language, which facts constituted
 “other[]” facts that had to be disregarded. Commerce ulti-
 mately concluded that it would disregard all of Bosun’s
 origin information. J.A. 3049. The basis on which Com-
 merce did so, however, leaves a significant question about
 substantial-evidence support, and the answer to that ques-
 tion seems consequential, because the record appears to
 suggest that there is no sufficient support for disregarding
 more than 2.5% of the U.S. sales of Bosun’s affiliates.
     Commerce did not decide that the “otherwise” phrase,
 without more, itself demands, or should be interpreted to
 demand, disregard of all information of any person whose
Case: 20-1478    Document: 52      Page: 22    Filed: 01/27/2021




 22                     DIAMOND SAWBLADES     v. UNITED STATES



 conduct comes within one of the § 1677e(a) preconditions,
 even if the only applicable preconditions are § 1677e(a)(1)
 and (a)(2)(D) and most of the information that person sup-
 plied is verified and not otherwise soundly deemed unreli-
 able. Nor did Commerce advance a categorical position of
 that sort when it relied on § 1677m(d), to which § 1677e(a)
 refers in its concluding phrase. Subsection 1677m(d) states
 that, in certain circumstances involving a person’s submis-
 sion attempting to cure an earlier failure to “comply with
 [an information] request,” if Commerce finds the submis-
 sion “not satisfactory,” it “may, subject to subsection (e),
 disregard all or part of the original and subsequent re-
 sponses.” 19 U.S.C. § 1677m(d). We may assume arguendo
 that the provision applies here. When Commerce invoked
 the provision, by deeming Bosun’s submissions unsatisfac-
 tory, it did not say that it was applying § 1677m(d)’s “dis-
 regard” clause based on a policy decision to disregard all of
 the Bosun-supplied origin information no matter how lim-
 ited the basis was for finding Bosun’s information not sat-
 isfactory, i.e., even if the reliability-undermining effect of
 any deficiency was cabined.
     Commerce likewise asserted no such position based on
 § 1677m(e). That provision, which does not directly apply
 here because there is no supported finding under
 § 1677e(a)(2)(B), is only of indirect relevance to § 1677e(a)
 in this matter based on § 1677e(a)’s statement that Com-
 merce’s use of the facts otherwise available is “subject to
 section 1677m(d)”—which itself authorizes disregard of in-
 formation only “subject to [§ 1677m(e)].” Section 1677m(e)
 on its face is only a requirement that Commerce sometimes
 use party-supplied information that, in the absence of the
 requirement, Commerce could or must disregard; its lan-
 guage is not a directive to expand the amount of party-sup-
 plied information Commerce must disregard. Regardless,
 Commerce did not, under this clause, adopt a position that
 it would disregard all reliable information submitted by a
 person that includes some unverifiable information within
Case: 20-1478     Document: 52      Page: 23     Filed: 01/27/2021




 DIAMOND SAWBLADES     v. UNITED STATES                        23



 § 1677e(a)(2)(D), whenever the person did not act to the
 best of its ability in keeping records.
      Such rationales, had Commerce adopted them, would
 raise serious questions in a case like this one, where only
 § 1677e(a)(1) and (a)(2)(D) undergird application of
 § 1677e(a), about conformity to the statutory policies that
 must guide any agency’s exercise of discretion. See, e.g.,
 Judulang v. Holder, 565 U.S. 42, 55 (2011) (discussing
 “may” authority in 8 U.S.C. § 1182(c) (1994)). We have ex-
 plained that “[a]n overriding purpose of Commerce’s ad-
 ministration of antidumping laws is to calculate dumping
 margins as accurately as possible.” Yangzhou Bestpak
 Gifts & Crafts Co. v. United States, 716 F.3d 1370, 1379
 (Fed. Cir. 2013) (citing Rhone Poulenc, Inc. v. United
 States, 899 F.2d 1185, 1191 (Fed. Cir. 1990)); see also Mid
 Continent Steel, 941 F.3d at 542. More particularly, we
 have often focused, when applying § 1677e(a), on the sub-
 section’s role as a command to Commerce “to fill a gap in
 the record” when information is missing or compromised.
 Zhejiang DunAn Hetian Metal Co., Ltd. v. United States,
 652 F.3d 1333, 1348 (Fed. Cir. 2011); see also Nippon Steel,
 337 F.3d at 1381. To the extent that information supplied
 is reliable, i.e., not in fact tainted by its supplier’s conduct,
 “gap” seems an inapt characterization. And the authorita-
 tive Statement of Administrative Action, see 19 U.S.C.
 § 3512(d), states that subsection 1677e(a) pertains to situ-
 ations “where requested information is missing from the
 record or cannot be used because, for example, it has not
 been provided, it was provided late, or Commerce could not
 verify the information,” and when needed information is
 missing, Commerce “must make [its] determinations based
 on all evidence of record, weighing the record evidence to
 determine that which is most probative of the issue under
 consideration,” H.R. Doc. No. 103-316, vol. 1, at 869 (1994),
 reprinted in 1994 U.S.C.C.A.N. 4040, 4179. That explana-
 tion, on its own, suggests an information-specific consider-
 ation of probativeness rather than any blanket disregard
Case: 20-1478    Document: 52     Page: 24    Filed: 01/27/2021




 24                     DIAMOND SAWBLADES    v. UNITED STATES



 of all information supplied by a person whenever some of
 the information supplied by that person is unreliable. 4
     Notably, this is not a case involving withholding of in-
 formation, failure to meet timing, form, or manner require-
 ments, or significant impeding of a proceeding, under
 § 1677e(a)(2)(A), (B), and (C). Such situations implicate a
 policy of cooperation with Commerce that is evident on the
 face of those statutory provisions, as it is evident on the
 face of § 1677e(b). The relevance of such a policy is not as
 facially evident at the § 1677e(a) stage where, as here, ap-
 plying § 1677e(a) involves only missing or unverifiable in-
 formation, under § 1677e(a)(1) and (a)(2)(D). We need not
 go further than note the facial difference between these
 and the other preconditions for application of § 1677e(a).
 In particular, we do not pursue a full statutory analysis or,
 therefore, conclude that Commerce is statutorily precluded
 from doing more than filling in gaps in reliable information
 when applying § 1677e(a) even when the only precondi-
 tions are § 1677e(a)(1) and (a)(2)(D).
     We need not confront questions raised about a blanket
 policy of that sort because Commerce did not announce (or


      4   See also Shandong Rongxin Imp. & Exp. Co. v.
 United States, 355 F. Supp. 3d 1365, 1370 (Ct. Int’l Trade
 2019) (“This subsection thus gives Commerce a way to fill
 informational gaps in the administrative record.”); Xiping
 Opeck Food Co. v. United States, 34 F. Supp. 3d 1331, 1347
 (Ct. Int’l Trade 2014) (“Commerce shall fill in the gaps with
 ‘facts otherwise available’ if any respondent significantly
 impedes the Department’s ability to conduct a proceeding.”
 (citing Nippon Steel, 337 F.3d at 1381)); Dorbest Ltd. v.
 United States, 462 F. Supp. 2d 1262, 1318 (Ct. Int’l Trade
 2006) (“Section 1677e(a) requires that there be a gap in the
 record of verifiable information due to a party’s failure to
 supply necessary or reliable information in response to an
 information request from Commerce.”).
Case: 20-1478    Document: 52      Page: 25     Filed: 01/27/2021




 DIAMOND SAWBLADES    v. UNITED STATES                       25



 therefore explain) such a policy. Instead, Commerce justi-
 fied its disregard of all of Bosun’s information based on its
 determination that the defects in Bosun’s origin-identify-
 ing methodology left Commerce with “no reliable infor-
 mation on the country of origin of Bosuns sales.” J.A. 3049.
 That premise asserts a reliability problem with all the Bo-
 sun information. We assess Commerce’s decision to disre-
 gard all of Bosun’s information on the basis Commerce
 gave for that decision. See SEC v. Chenery Corp., 332 U.S.
 194, 196 (1947).
     We conclude that Commerce has not satisfactorily ex-
 plained why substantial evidence supports its determina-
 tion of unreliability of all of Bosun’s origin information.
 Commerce has not explained why, as a general matter, rec-
 ords other than point-of-sale records are categorically less
 reliable than point-of-sale records (both of which may re-
 quire verification)—or, therefore, why the entirety of Bo-
 sun’s three-step origin-identification process is “not
 satisfactory” just because it does not involve point-of-sale
 records. Nor has Commerce identified a methodological
 problem with the first two steps of Bosun’s identification
 process. See J.A. 2891–92. And neither in its Remand Re-
 determination decision, e.g., J.A. 3049, 3060, nor in its brief
 in this court, has Commerce provided a comprehensible ex-
 planation for why, if so, the errors found in Bosun’s sub-
 missions have a reliability-undermining effect outside the
 category of sales to unaffiliated U.S. purchases whose
 origin Bosun identified through the FIFO inference. The
 language used by Commerce, especially at J.A. 3049 &
 n.37, can easily be understood as limited to the FIFO-
 inference step.
     This deficiency in Commerce’s explanation appears to
 matter considerably to the outcome of this proceeding. Bo-
 sun has argued that any absence of or taint on origin infor-
 mation lies entirely within the category of sales for which
 Bosun relied on the FIFO inference—a category that Bosun
 asserts, without apparent contradiction, involves less than
Case: 20-1478    Document: 52      Page: 26    Filed: 01/27/2021




 26                     DIAMOND SAWBLADES     v. UNITED STATES



 2.5% of the sales during the period of review. Bosun Open-
 ing Br. at 38–39. The government’s evidentiary argument
 for a broader gap or taint is distinctly limited. In its Re-
 mand Redetermination, Commerce noted some problems
 identified during verification, seemingly limited to the
 FIFO-inference step, J.A. 3049, and it stated, in a footnote,
 “that Bosun’s errors in reporting physical characteristics
 ‘affected three out of sixteen transactions identified at ver-
 ification, and related to multiple product characteristics,’”
 id. at 3049 n.37 (quoting DSMC I, 2018 WL 5281941, at
 *8). Whether that statement even refers to an effect be-
 yond the FIFO-inference step is not apparent; still less
 clear is an evidentiary basis for a finding to that effect. 5
 The text of the paragraph in which the footnote appears
 suggests that any taint is confined to the FIFO-inference
 category of sales. See id. at 3049 (“For this reason, we now
 find that, based on our verification process, Bosun’s supple-
 mental responses explaining the FIFO methodology were
 not satisfactory, because Bosun could have maintained ad-
 equate country of origin information for its products in the
 first place.”).
     We are not persuaded, on the briefing and other mate-
 rials presented to us, that there is a supported basis for
 finding the Bosun-supplied information unreliable outside
 the category of sales for which origin was identified using
 only the FIFO-inference step (rather than the two earlier
 steps). But we also are not confident that there is no such
 basis. We think that a remand is advisable for the parties



      5   For the control numbers incorrectly reported in two
 sales traces, Commerce’s 2017 Verification Report credits
 Bosun’s explanation that “because this control number is
 unique to a particular product code, these errors to the
 physical characteristics and the control number should not
 affect the calculation of the margin for Bosun.” J.A. 2889–
 90.
Case: 20-1478    Document: 52     Page: 27    Filed: 01/27/2021




 DIAMOND SAWBLADES    v. UNITED STATES                     27



 to address this focused issue, which may have substantial
 consequences for the bottom-line result of the proceeding.
                              3
     Neither Commerce nor the Trade Court misinterpreted
 our holdings in Nippon Steel or Peer Bearing regarding the
 “best of its ability” standard of § 1677e(b). Before applying
 that standard, however, the appropriate threshold deter-
 mination under § 1677e(a) requires that Commerce deter-
 mine what are “the facts otherwise available.” It is only for
 “selecting from among the facts otherwise available,” as
 properly determined under § 1677e(a), that § 1677e(b) au-
 thorizes Commerce to use an adverse inference. 19 U.S.C.
 § 1677e(b); see Zhejiang DunAn, 652 F.3d at 1346 (“As
 these two subsections make clear, Commerce first must de-
 termine that it is proper to use facts otherwise available
 before it may apply an adverse inference.”).
     Nor did Commerce or the Trade Court misinterpret the
 governing precedent that, on the facts that properly come
 within § 1677e(a) and hence § 1677e(b), the “inference”
 that Commerce “may use” in “selecting from among the
 facts otherwise available” must “be a reasonably accurate
 estimate of the respondent’s actual rate, albeit with some
 built-in increase intended as a deterrent to non-compli-
 ance.” F.Lii de Cecco di Filippo Fara S. Martino S.p.A. v.
 United States, 216 F.3d 1027, 1032 (Fed. Cir. 2000) (“[T]he
 purpose of section 1677e(b) is to provide respondents with
 an incentive to cooperate, not to impose punitive, aberra-
 tional, or uncorroborated margins.”); see also Essar Steel
 Ltd. v. United States, 678 F.3d 1268, 1276 (Fed. Cir. 2012);
 Gallant Ocean (Thailand) Co. v. United States, 602 F.3d
 1319, 1324 (Fed. Cir. 2010). If, on remand, it is determined
 that, as currently appears, there is no basis for Commerce
 to disregard under § 1677e(a) the Bosun-supplied origin in-
 formation for the sales to unaffiliated U.S. customers dur-
 ing the period of review outside the category of sales
Case: 20-1478     Document: 52      Page: 28     Filed: 01/27/2021




 28                     DIAMOND SAWBLADES       v. UNITED STATES



 analyzed via the FIFO methodology, a redetermination of
 how § 1677e(b) applies to this matter will be needed.
                              III
     For the foregoing reasons, we affirm in part, reverse in
 part, and vacate in part, and we remand for further pro-
 ceedings in accordance with this opinion.
      The parties shall bear their own costs.
      AFFIRMED IN PART, REVERSED IN PART,
        VACATED IN PART, AND REMANDED